DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/2/20 and 1/22/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al., US 2018/0127317 in view of Takeda et al., US 2013/0070344 (both references cited in international search report).
Regarding claim 1, Yanase teaches a glass sheet (Figure 1), characterized in that: the glass sheet has a refractive index of from 1.55 to 2.30 ([0007]); and the surface has a surface roughness Ra of 1 pm or less ([0011]).
Yanase fails to teach and inclined end surface.  However, in the same field of endeavor, Takeda teaches the glass sheet has an inclined surface in at least a part of an end surface and an angle between the inclined surface and principal surface is from 50 to 80 degrees (Figure 2A).  Further, it would have been well known to those of ordinary skill in the art at the time of filing that having an inclined surface would allow for an increase in the incident angle of the light without added manufacturing steps or elements.  Therefore, it would have been obvious to provide the Yanase device with an angled surface in order to obtain the benefit taught by Takeda regarding increased incidence angle of light.
Regarding claim 2, Yanase and Takeda teach the invention as explained above and Yanase further teaches wherein at least one of the principal surfaces has a surface roughness Ra of 100 nm or less ([0027]).
Regarding claim 3, Yanase and Takeda teach the invention as explained above and Yanase further teaches wherein the glass sheet comprises as a glass composition, in terms of mass%, 10% to 60% of SiO2, 1% to 40% of BaO, and 0.5% to 40% of TiO2+La203 ([0030]).
Regarding claim 4, Yanase and Takeda teach the invention as explained above and Yanase further teaches wherein one of the principal surfaces has an uneven structure thereon (Figure 1).
Regarding claim 5, Yanase and Takeda teach the invention as explained above and Yanase further teaches wherein the glass sheet is used for a light-guiding plate of a head-mounted display ([0001]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875